Exhibit 10.3

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A FORM GENERALLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR
RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER BONA FIDE LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

COMMERCE ONE, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:  W1

Number of Shares:  2,209,945

Date of Issuance: July 10, 2003 (“Issuance Date”)

 

 

Commerce One, Inc., a Delaware corporation (the “Company”), hereby certifies
that, for good and valuable consideration set forth in the Securities Purchase
Agreement (as defined below), the receipt and sufficiency of which are hereby
acknowledged, BAYSTAR CAPITAL II, L.P., the registered holder hereof or its
permitted assigns, is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon surrender of this Warrant to Purchase Common Stock (including all
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after the date hereof, but
not after 11:59 P.M., New York Time, on the Expiration Date (as defined below),
Two Million Two Hundred Nine Thousand Nine Hundred and Forty-Five (2,209,945)
fully paid, nonassessable shares of Common Stock (as defined below) (the
“Warrant Shares”).  Except as otherwise defined herein, capitalized terms in
this Warrant shall have the meanings set forth in Section 15.  This Warrant is
one of the Warrants to Purchase Common Stock (the “SPA Warrants”) issued
pursuant to Section 1 of that certain Securities Purchase Agreement, dated as of
July 10, 2003 (the “Initial Issuance Date”), among the Company and the
purchasers (the “Purchasers”) referred to therein (the “Securities Purchase
Agreement”).

 

--------------------------------------------------------------------------------


 

1.             EXERCISE OF WARRANT.

 

(a)           Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Warrant may be exercised by the holder hereof on any day, in whole or in part,
by (i) delivery of a written notice, in the form attached hereto as Exhibit A
(the “Exercise Notice”), of such holder’s election to exercise this Warrant,
(ii) (A) payment to the Company of an amount equal to the applicable Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”) in cash or by wire transfer of
immediately available funds or (B) by notifying the Company that this Warrant is
being exercised pursuant to a Cashless Exercise (as defined in Section 1(d)) and
(iii) the surrender to the Company, on or as soon as practicable following the
date the holder of this Warrant delivers the Exercise Notice to the Company, of
this Warrant (or an indemnification undertaking with respect to this Warrant in
the case of its loss, theft or destruction).  On or before the third Business
Day following the date on which the Company has received each of the Exercise
Notice, the Aggregate Exercise Price (or notice of a Cashless Exercise) and this
Warrant (or an indemnification undertaking with respect to this Warrant in the
case of its loss, theft or destruction) (the “Exercise Delivery Documents”), the
Company shall (X) issue and deliver to the address specified in the Exercise
Notice, a certificate, registered in the name of the holder of this Warrant or
its designee, for the number of shares of Common Stock to which the holder of
this Warrant is entitled pursuant to such exercise, or (Y) provided that if the
Company’s transfer agent (the “Transfer Agent”) is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, and
so long as the certificates therefor do not require a legend (pursuant to the
terms of the Securities Purchase Agreement) and the holder thereof is not
required to return such certificate for the placement of a legend thereon
(pursuant to the Securities Purchase Agreement), the Company shall cause the
Transfer Agent to promptly electronically transmit the Common Stock issuable
upon exercise to the holder by crediting the account of the holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system.  Upon
delivery of the Exercise Notice, this Warrant and the Aggregate Exercise Price
referred to in clause (ii)(A) above or notification to the Company of a Cashless
Exercise referred to in Section 1(d), the holder of this Warrant shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been exercised as of the date of
the Exercise Notice, irrespective of the date of delivery of this Warrant as
required by clause (iii) above or the certificates evidencing such Warrant
Shares.  If the number of Warrant Shares represented by this Warrant submitted
for exercise pursuant to this Section 1(a) is greater than the number of Warrant
Shares being acquired upon an exercise, then the Company shall as soon as
practicable and in no event later than five Business Days after any exercise and
at its own expense, issue a new Warrant (in accordance with Section 7(d))
representing the right to purchase the number of Warrant Shares purchasable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised.  No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather cash equal to the product of the fractional share and the closing sale
price of the Common Stock on the date of the Exercise Notice.  The Company shall
pay any and all documentary stamp, transfer or similar taxes that may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant; provided, that such taxes shall be limited to

 

2

--------------------------------------------------------------------------------


 

United States federal taxes, state taxes and the taxes of the jurisdiction of
incorporation of the Company.

 

(a)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $2.715, subject to adjustment as provided herein.

 

(b)           Company’s Failure to Timely Deliver Securities. Subject to Section
1(f), if the Company shall fail for any reason or for no reason to issue to the
holder within ten Business Days of receipt of the Exercise Delivery Documents, a
certificate for the number of shares of Common Stock to which the holder is
entitled or to credit the holder’s balance account with DTC for such number of
shares of Common Stock to which the holder is entitled upon the holder’s
exercise of this Warrant (excluding shares not issued as a result of an ongoing
dispute pursuant to Section 12 or the limitations on exercise in Section 1(d)),
the Company shall pay as additional damages in cash to such holder on the day
after the tenth Business Day that the issuance of such Common Stock certificate
is not timely effected an amount equal to 0.5% of the product of (A) the sum of
the number of shares of Common Stock not issued to the holder on a timely basis
and to which the holder is entitled and (B) the Closing Sale Price of the Common
Stock on the trading day immediately preceding the last possible date which the
Company could have issued such Common Stock to the holder without violating
Section 1(a).

 

(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, the holder of this Warrant may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the Aggregate Exercise Price, elect instead to receive upon such exercise the
“Net Number” of shares of Common Stock determined according to the following
formula (a “Cashless Exercise”):

 

Net Number =

(A x B) - (A x C)

 

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the Closing Sale Price of the Common Stock (as reported by Bloomberg) on the
date immediately preceding the date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

(c)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to

 

3

--------------------------------------------------------------------------------


 

the holder the number of Warrant Shares that are not disputed and resolve such
dispute in accordance with Section 12.

 

(d)           Limitations on Exercises.

 


(I)            BENEFICIAL OWNERSHIP.  THE COMPANY SHALL NOT EFFECT THE EXERCISE
OF THIS WARRANT, AND NO PERSON (AS DEFINED BELOW) WHO IS A HOLDER OF THIS
WARRANT SHALL HAVE THE RIGHT TO EXERCISE THIS WARRANT, TO THE EXTENT THAT AFTER
GIVING EFFECT TO SUCH EXERCISE, SUCH PERSON (TOGETHER WITH SUCH PERSON’S
AFFILIATES) WOULD BENEFICIALLY OWN IN EXCESS OF 4.99% OF THE SHARES OF THE
COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH EXERCISE.  FOR
PURPOSES OF THE FOREGOING SENTENCE, THE AGGREGATE NUMBER OF SHARES OF COMMON
STOCK BENEFICIALLY OWNED BY SUCH PERSON AND ITS AFFILIATES SHALL INCLUDE THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH
RESPECT TO WHICH THE DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL
EXCLUDE SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (I) EXERCISE OF THE
REMAINING, UNEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY SUCH PERSON
AND ITS AFFILIATES AND (II) EXERCISE OR CONVERSION OF THE UNEXERCISED OR
UNCONVERTED PORTION OF ANY OTHER SECURITIES OF THE COMPANY BENEFICIALLY OWNED BY
SUCH PERSON AND ITS AFFILIATES (INCLUDING, WITHOUT LIMITATION, ANY CONVERTIBLE
NOTES OR CONVERTIBLE PREFERRED STOCK OR WARRANTS) SUBJECT TO A LIMITATION ON
CONVERSION OR EXERCISE ANALOGOUS TO THE LIMITATION CONTAINED HEREIN.  EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS PARAGRAPH, BENEFICIAL
OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  FOR PURPOSES OF THIS WARRANT, IN DETERMINING
THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK A HOLDER MAY RELY ON THE NUMBER
OF OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (1) THE COMPANY’S MOST
RECENT FORM 10-Q, FORM 10-K OR OTHER PUBLIC FILING WITH THE SECURITIES AND
EXCHANGE COMMISSION, AS THE CASE MAY BE, (2) A MORE RECENT PUBLIC ANNOUNCEMENT
BY THE COMPANY OR (3) ANY OTHER NOTICE BY THE COMPANY OR ITS TRANSFER AGENT
SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING.  FOR ANY REASON
AT ANY TIME, UPON THE WRITTEN OR ORAL REQUEST OF THE HOLDER OF THIS WARRANT, THE
COMPANY SHALL WITHIN FIVE BUSINESS DAYS CONFIRM IN WRITING TO THE HOLDER OF THIS
WARRANT THE NUMBER OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN ANY CASE, THE
NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING
EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THE
SPA SECURITIES AND THE SPA WARRANTS, BY THE HOLDER OF THIS WARRANT AND ITS
AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF OUTSTANDING SHARES OF
COMMON STOCK WAS REPORTED.


 


(II)           PRINCIPAL MARKET REGULATION.  THE COMPANY SHALL NOT BE OBLIGATED
TO ISSUE ANY SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT IF THE
ISSUANCE OF SUCH SHARES OF COMMON STOCK WOULD EXCEED THAT NUMBER OF SHARES OF
COMMON STOCK WHICH THE COMPANY MAY ISSUE UPON EXERCISE OF THIS WARRANT
(INCLUDING, AS APPLICABLE, ANY SHARES OF COMMON STOCK ISSUED UPON CONVERSION OF
THE SPA SECURITIES) WITHOUT BREACHING THE COMPANY’S OBLIGATIONS UNDER THE RULES

 

4

--------------------------------------------------------------------------------


 


OR REGULATIONS OF THE PRINCIPAL MARKET OF THE COMMON STOCK ON THE ISSUANCE DATE
(INCLUDING WITHOUT LIMITATION NASD MARKETPLACE RULE 4350(I), OR ANY MARKET OR
EXCHANGE WHERE THE COMMON STOCK SUBSEQUENTLY TRADES) (THE “EXCHANGE CAP”),
EXCEPT THAT SUCH LIMITATION SHALL NOT APPLY IN THE EVENT THAT THE COMPANY (A)
OBTAINS THE APPROVAL OF ITS STOCKHOLDERS AS REQUIRED BY THE APPLICABLE RULES OF
THE PRINCIPAL MARKET FOR ISSUANCES OF COMMON STOCK IN EXCESS OF SUCH AMOUNT OR
(B) OBTAINS A WRITTEN OPINION FROM OUTSIDE COUNSEL TO THE COMPANY THAT SUCH
APPROVAL IS NOT REQUIRED, WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE
HOLDERS OF THE SPA WARRANTS REPRESENTING MORE THAN A MAJORITY OF THE SHARES OF
COMMON STOCK UNDERLYING THE SPA WARRANTS THEN OUTSTANDING.  UNTIL SUCH APPROVAL
IS OBTAINED, NO PURCHASER SHALL BE ISSUED, UPON EXERCISE OF ANY SPA WARRANTS,
SHARES OF COMMON STOCK IN AN AMOUNT GREATER THAN THE PRODUCT OF THE EXCHANGE CAP
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE TOTAL NUMBER OF SHARES
OF COMMON STOCK UNDERLYING THE SPA WARRANTS ISSUED TO SUCH PURCHASER PURSUANT TO
THE SECURITIES PURCHASE AGREEMENT ON THE INITIAL ISSUANCE DATE AND THE
DENOMINATOR OF WHICH IS THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK
UNDERLYING ALL THE WARRANTS ISSUED TO THE PURCHASERS PURSUANT TO THE SECURITIES
PURCHASE AGREEMENT ON THE INITIAL ISSUANCE DATE (WITH RESPECT TO EACH PURCHASER,
THE “EXCHANGE CAP ALLOCATION”).  IN THE EVENT THAT ANY PURCHASER SHALL SELL OR
OTHERWISE TRANSFER ANY OF SUCH PURCHASER’S SPA WARRANTS, THE TRANSFEREE SHALL BE
ALLOCATED A PRO RATA PORTION OF SUCH PURCHASER’S EXCHANGE CAP ALLOCATION, AND
THE RESTRICTIONS OF THE PRIOR SENTENCE SHALL APPLY TO SUCH TRANSFEREE WITH
RESPECT TO THE PORTION OF THE EXCHANGE CAP ALLOCATION ALLOCATED TO SUCH
TRANSFEREE.  IN THE EVENT THAT ANY HOLDER OF SPA WARRANTS SHALL EXERCISE ALL OF
SUCH HOLDER’S SPA WARRANTS INTO A NUMBER OF SHARES OF COMMON STOCK WHICH, IN THE
AGGREGATE, IS LESS THAN SUCH HOLDER’S EXCHANGE CAP ALLOCATION, THEN THE
DIFFERENCE BETWEEN SUCH HOLDER’S EXCHANGE CAP ALLOCATION AND THE NUMBER OF
SHARES OF COMMON STOCK ACTUALLY ISSUED TO SUCH HOLDER SHALL BE ALLOCATED TO THE
RESPECTIVE EXCHANGE CAP ALLOCATIONS OF THE REMAINING HOLDERS OF SPA WARRANTS ON
A PRO RATA BASIS IN PROPORTION TO THE SHARES OF COMMON STOCK UNDERLYING THE SPA
WARRANTS THEN HELD BY EACH SUCH HOLDER.  IN THE EVENT THAT THE COMPANY IS
PROHIBITED FROM ISSUING ANY WARRANT SHARES FOR WHICH AN EXERCISE NOTICE HAS BEEN
RECEIVED AS A RESULT OF THE RULES AND REGULATIONS OF THE PRINCIPAL MARKET, THE
COMPANY SHALL PAY CASH IN EXCHANGE FOR CANCELLATION OF SUCH WARRANT SHARES THAT
IT IS PROHIBITED FROM ISSUING, AT A PRICE PER WARRANT SHARE EQUAL TO THE
DIFFERENCE BETWEEN THE CLOSING SALE PRICE AND THE EXERCISE PRICE AS OF THE DATE
OF THE ATTEMPTED EXERCISE.


 

2.             ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  If
the Company at any time after the date of issuance of this Warrant subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Shares will be
proportionately increased.  If the Company at any time after the date of
issuance of this Warrant combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the

 

5

--------------------------------------------------------------------------------


 

number of Warrant Shares will be proportionately decreased.  Any adjustment
under this Section 2(b) shall become effective at the close of business on the
date the subdivision or combination becomes effective.

 

3.             RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company shall declare
or make any dividend or other distribution of its assets (or rights to acquire
its assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant and prior to the
Expiration Date, then the holder this Warrant shall be entitled upon exercise of
this Warrant for the purchase of any or all of the shares of Common Stock
subject hereto, to receive the amount of such Distribution which would have been
payable to the holder of this Warrant had such holder been the holder of such
shares of Common Stock on the record date for the determination of stockholders
entitled to such Distribution.

 

4.             PURCHASE RIGHTS; ORGANIC CHANGE.

 


(A)           PURCHASE RIGHTS.  IN ADDITION TO ANY ADJUSTMENTS PURSUANT TO
SECTION 2 ABOVE, IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR SELLS ANY OPTIONS,
CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS, SECURITIES OR
OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF COMMON STOCK (THE
“PURCHASE RIGHTS”), THEN THE HOLDER OF THIS WARRANT WILL BE ENTITLED TO ACQUIRE,
UPON THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE AGGREGATE PURCHASE RIGHTS
WHICH SUCH HOLDER COULD HAVE ACQUIRED IF SUCH HOLDER HAD HELD THE NUMBER OF
SHARES OF COMMON STOCK ACQUIRABLE UPON COMPLETE EXERCISE OF THIS WARRANT
(WITHOUT REGARD TO ANY LIMITATIONS ON THE EXERCISE OF THIS WARRANT) IMMEDIATELY
BEFORE THE DATE ON WHICH A RECORD IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF
SUCH PURCHASE RIGHTS, OR, IF NO SUCH RECORD IS TAKEN, THE DATE AS OF WHICH THE
RECORD HOLDERS OF COMMON STOCK ARE TO BE DETERMINED FOR THE GRANT, ISSUE OR SALE
OF SUCH PURCHASE RIGHTS.


 


(B)           ORGANIC CHANGE.  ANY RECAPITALIZATION, REORGANIZATION,
RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS TO ANOTHER PERSON OR OTHER TRANSACTION, IN EACH CASE WHICH IS
EFFECTED IN SUCH A WAY THAT HOLDERS OF COMMON STOCK ARE ENTITLED TO RECEIVE
SECURITIES OR ASSETS WITH RESPECT TO OR IN EXCHANGE FOR COMMON STOCK IS REFERRED
TO HEREIN AS AN “ORGANIC CHANGE.”  SUBJECT TO SECTION 4(K) OF THE SECURITIES
PURCHASE AGREEMENT, PRIOR TO THE CONSUMMATION OF ANY (I) SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ACQUIRING PERSON OR (II) OTHER
ORGANIC CHANGE FOLLOWING WHICH THE COMPANY IS NOT A SURVIVING ENTITY, THE
COMPANY WILL SECURE FROM THE PERSON PURCHASING SUCH ASSETS OR THE PERSON ISSUING
THE SECURITIES OR PROVIDING THE ASSETS IN SUCH ORGANIC CHANGE (IN EACH CASE, THE
“ACQUIRING ENTITY”) A WRITTEN AGREEMENT (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE HOLDERS OF SPA WARRANTS REPRESENTING MORE THAN A MAJORITY OF
THE SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE OF THE SPA WARRANTS THEN
OUTSTANDING) TO DELIVER TO THE HOLDER OF THIS WARRANT IN EXCHANGE FOR THIS
WARRANT, A SECURITY OF THE ACQUIRING ENTITY EVIDENCED BY A WRITTEN INSTRUMENT
SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THIS WARRANT AND REASONABLY
SATISFACTORY TO THE HOLDER OF THIS WARRANT (INCLUDING, AN ADJUSTED EXERCISE
PRICE EQUAL TO THE VALUE FOR THE COMMON STOCK REFLECTED BY THE TERMS OF SUCH
CONSOLIDATION, MERGER OR SALE, AND EXERCISABLE FOR A CORRESPONDING NUMBER OF
SHARES OF COMMON STOCK ACQUIRABLE AND RECEIVABLE


 


6

--------------------------------------------------------------------------------



 

upon exercise of this Warrant (without regard to any limitations on the exercise
of this Warrant), if the value so reflected is less than the Exercise Price in
effect immediately prior to such consolidation, merger or sale).  In the event
that an Acquiring Entity is directly or indirectly controlled by a company or
entity whose common stock or similar equity interest is listed, designated or
quoted on a securities exchange or trading market, the holder of this Warrant
may elect to treat such Person as the Acquiring Entity for purposes of this
Section 4(b).  Prior to the consummation of any other Organic Change, the
Company shall be required to make appropriate provision (in form and substance
reasonably satisfactory to the holders of SPA Warrants representing at least a
majority of the shares of Common Stock obtainable upon exercise of the SPA
Warrants then outstanding) to insure that the holder of this Warrant thereafter
will have the right to acquire and receive in lieu of or in addition to (as the
case may be) the shares of Common Stock immediately theretofore acquirable and
receivable upon the exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant including those set forth in Sections 1(f)(i)
and 1(f)(ii) of this Warrant), such shares of stock, securities or assets that
would have been issued or payable in such Organic Change with respect to or in
exchange for the number of shares of Common Stock which would have been
acquirable and receivable upon the exercise of this Warrant as of the date of
such Organic Change (without regard to any limitations on the exercise of this
Warrant including those set forth in Sections 1(f)(i) and 1(f)(ii) of this
Warrant).


 


5.             NONCIRCUMVENTION.  THE COMPANY HEREBY COVENANTS AND AGREES THAT
THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION OR
THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER,
DISSOLUTION, ISSUE OR SALE OF SECURITIES, OR ANY OTHER VOLUNTARY ACTION, AVOID
OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS
WARRANT, AND WILL AT ALL TIMES IN GOOD FAITH CARRY OUT ALL THE PROVISIONS OF
THIS WARRANT AND TAKE ALL ACTION AS MAY BE REQUIRED TO PROTECT THE RIGHTS FOR
THE HOLDER OF THIS WARRANT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COMPANY (I) WILL NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK
RECEIVABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE EXERCISE PRICE THEN IN
EFFECT, (II) WILL TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR APPROPRIATE IN
ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS WARRANT, AND
(III) WILL, SO LONG AS ANY OF THE SPA WARRANTS ARE OUTSTANDING, TAKE ALL ACTION
NECESSARY TO RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED
COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE EXERCISE OF THE SPA
WARRANTS, 100% OF THE NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO
TIME BE NECESSARY TO EFFECT THE EXERCISE OF THE SPA WARRANTS THEN OUTSTANDING
(WITHOUT REGARD TO ANY LIMITATIONS ON EXERCISE).

 


6.             WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, NO HOLDER, SOLELY IN SUCH PERSON’S CAPACITY AS A
HOLDER, OF THIS WARRANT SHALL BE ENTITLED TO VOTE OR RECEIVE DIVIDENDS OR BE
DEEMED THE HOLDER OF SHARES OF THE COMPANY FOR ANY PURPOSE, NOR SHALL ANYTHING
CONTAINED IN THIS WARRANT BE CONSTRUED TO CONFER UPON THE HOLDER HEREOF, SOLELY
IN SUCH PERSON’S CAPACITY AS A HOLDER OF THIS WARRANT, ANY OF THE RIGHTS OF A
SHAREHOLDER OF THE COMPANY OR ANY RIGHT TO VOTE, GIVE OR WITHHOLD CONSENT TO ANY
CORPORATE ACTION (WHETHER ANY REORGANIZATION, ISSUE OF STOCK, RECLASSIFICATION
OF STOCK, CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE), RECEIVE NOTICE OF
MEETINGS, RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS, OR OTHERWISE, PRIOR TO THE
ISSUANCE TO THE HOLDER OF THIS WARRANT OF THE

 

7

--------------------------------------------------------------------------------


 

Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant.  In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on such holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.  Notwithstanding this Section 6, the Company will
provide the holder of this Warrant with copies of the same notices and other
information given to the stockholders of the Company generally,
contemporaneously with the giving thereof to the stockholders.

 

7.             REISSUANCE OF WARRANTS.

 


(A)           TRANSFER OF WARRANT.  A HOLDER OF THIS WARRANT MAY TRANSFER THIS
WARRANT AND THE RIGHTS HEREUNDER ONLY IN ACCORDANCE WITH APPLICABLE SECURITIES
LAWS AND SECTION 14 HEREUNDER.  IF THIS WARRANT IS TO BE TRANSFERRED, THE HOLDER
SHALL SURRENDER THIS WARRANT TO THE COMPANY, WHEREUPON THE COMPANY WILL
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER OF THIS WARRANT A NEW
WARRANT (IN ACCORDANCE WITH SECTION 7(D)), REGISTERED AS THE HOLDER OF THIS
WARRANT MAY REQUEST, REPRESENTING THE RIGHT TO PURCHASE THE NUMBER OF WARRANT
SHARES BEING TRANSFERRED BY THE HOLDER AND, IF LESS THEN THE TOTAL NUMBER OF
WARRANT SHARES THEN UNDERLYING THIS WARRANT IS BEING TRANSFERRED, A NEW WARRANT
(IN ACCORDANCE WITH SECTION 7(D)) TO THE HOLDER OF THIS WARRANT REPRESENTING THE
RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES NOT BEING TRANSFERRED.


 


(B)           LOST, STOLEN OR MUTILATED WARRANT.  UPON RECEIPT BY THE COMPANY OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT, AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION,
OF ANY INDEMNIFICATION UNDERTAKING BY THE HOLDER OF THIS WARRANT TO THE COMPANY
IN CUSTOMARY FORM AND REASONABLY ACCEPTABLE TO THE COMPANY, IN THE CASE OF
MUTILATION, UPON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY SHALL
EXECUTE AND DELIVER TO THE HOLDER A NEW WARRANT (IN ACCORDANCE WITH SECTION
7(D)) REPRESENTING THE RIGHT TO PURCHASE THE WARRANT SHARES THEN UNDERLYING THIS
WARRANT.

 


(C)           WARRANT EXCHANGEABLE FOR MULTIPLE WARRANTS.  THIS WARRANT IS
EXCHANGEABLE, UPON THE SURRENDER HEREOF BY THE HOLDER AT THE PRINCIPAL OFFICE OF
THE COMPANY, FOR A NEW WARRANT OR WARRANTS (IN ACCORDANCE WITH SECTION 7(D))
REPRESENTING IN THE AGGREGATE THE RIGHT TO PURCHASE THE NUMBER OF WARRANT SHARES
THEN UNDERLYING THIS WARRANT, AND EACH SUCH NEW WARRANT WILL REPRESENT THE RIGHT
TO PURCHASE SUCH PORTION OF SUCH WARRANT SHARES AS IS DESIGNATED BY THE HOLDER
OF THIS WARRANT AT THE TIME OF SUCH SURRENDER; PROVIDED, HOWEVER, THAT NO
WARRANTS FOR FRACTIONAL SHARES OF COMMON STOCK SHALL BE GIVEN.


 


(D)           ISSUANCE OF NEW WARRANTS.  WHENEVER THE COMPANY IS REQUIRED TO
ISSUE A NEW WARRANT PURSUANT TO THE TERMS OF THIS WARRANT, SUCH NEW WARRANT (I)
SHALL BE OF LIKE TENOR WITH THIS WARRANT, (II) SHALL REPRESENT, AS INDICATED ON
THE FACE OF SUCH NEW WARRANT, THE RIGHT TO PURCHASE THE WARRANT SHARES THEN
UNDERLYING THIS WARRANT (OR IN THE CASE OF A NEW WARRANT BEING ISSUED PURSUANT
TO SECTION 7(A) OR SECTION 7(C), THE WARRANT SHARES DESIGNATED BY THE HOLDER OF
THIS WARRANT WHICH, WHEN ADDED TO THE NUMBER OF SHARES OF COMMON STOCK
UNDERLYING THE OTHER NEW WARRANTS ISSUED IN CONNECTION WITH SUCH ISSUANCE, DOES
NOT EXCEED THE NUMBER OF WARRANT SHARES THEN UNDERLYING THIS WARRANT), (III)
SHALL HAVE AN ISSUANCE DATE, AS INDICATED ON THE FACE OF SUCH NEW WARRANT WHICH
IS THE SAME AS THE ISSUANCE DATE, AND (IV) SHALL HAVE THE SAME RIGHTS AND
CONDITIONS AS THIS WARRANT.

 

8

--------------------------------------------------------------------------------


 

8.             NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities Purchase Agreement.  The Company
shall provide the holder of this Warrant with prompt written notice of all
actions taken pursuant to this Warrant, including in reasonable detail a
description of such action and the reason therefore.  Without limiting the
generality of the foregoing, the Company will give written notice to the holder
of this Warrant (i) immediately upon any adjustment of the Exercise Price,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment and (ii) either ten days or such shorter period allowed for under
Rule 10b-17 of the Securities Exchange Act of 1934, as amended, prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata grants, issues or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of Common
Stock or (C) for determining rights to vote with respect to any Change of
Control (as defined in the SPA Securities), dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to such holder.

 

9.             AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the holders of SPA
Warrants representing at least a majority of the shares of Common Stock
obtainable upon exercise of the SPA Warrants then outstanding; provided that no
such action may increase the exercise price of any SPA Warrant or decrease the
number of shares or class of stock obtainable upon exercise of any SPA Warrant
without the written consent of the holder of this Warrant.  No such amendment
shall be effective to the extent that it applies to less than all of the holders
of the SPA Warrants then outstanding.

 

10.           GOVERNING LAW.  This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

 

11.           CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be
jointly drafted by the Company and all the Purchasers and shall not be construed
against any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

12.           DISPUTE RESOLUTION.  (a)  In the case of a dispute as to the
arithmetic calculation of the Exercise Price or the arithmetic calculation of
the Warrant Shares, the Company shall submit the disputed arithmetic
calculations via facsimile within two Business Days of receipt of the Exercise
Notice giving rise to such dispute, as the case may be, to the holder of this
Warrant.  The holder of this Warrant and the Company shall determine the correct
arithmetic calculation within three Business days of such disputed arithmetic
calculation being transmitted to such holder.  If the holder of this Warrant and
the Company are unable to agree upon correct arithmetic calculation of the
Exercise Price or the Warrant Shares within such time,

 

9

--------------------------------------------------------------------------------


 

then the Company shall, within five Business Days submit via facsimile the
disputed calculation to an independent, reputable nationally recognized
accounting firm selected by the Company and approved by the holder of this
Warrant.  The Company shall cause the accounting firm to perform the calculation
and notify the Company and the Holder of the results no later than ten Business
Days from the time it receives the disputed determinations or calculations. 
Such accounting firm’s determination shall be binding upon all parties absent
manifest error.

 

(b)           In the case of a dispute as to the determination of fair market
value of a security to determine the Exercise Price, the Company shall submit
the disputed determination via facsimile within two Business Days of receipt of
the Exercise Notice giving rise to such dispute, as the case may be, to the
holder of this Warrant.  If the holder of this Warrant and the Company are
unable to agree upon such determination or calculation of the Exercise Price or
the Warrant Shares within three Business Days of such disputed determination
being submitted to the Holder, then the Company shall, within five Business Days
submit via facsimile the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the holder of this Warrant.  The Company shall cause the investment bank to
perform the determinations and notify the Company and the Holder of the results
no later than ten Business Days from the time it receives the disputed
determinations or calculations.  Such investment bank’s determination shall be
binding upon all parties absent manifest error.


 

(c)           The fees and expenses associated with the determinations made by
such investment bank or accountant shall be paid by the party whose
determination or calculation as initially presented to the investment bank or
accountant is further from the final determination or calculation of the
investment bank or accountant (or shared equally by the Company and the holder
if the final determination or calculation is at the midpoint of the
determinations or calculations presented by the Company and the holder of this
Warrant).

 


13.           REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.  THE
REMEDIES PROVIDED IN THIS WARRANT SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER REMEDIES AVAILABLE UNDER THIS WARRANT, THE SECURITIES PURCHASE AGREEMENT,
THE CERTIFICATE OF DESIGNATIONS AND THE REGISTRATION RIGHTS AGREEMENT, AT LAW OR
IN EQUITY (INCLUDING A DECREE OF SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE
RELIEF), AND NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE HOLDER OF THIS WARRANT
RIGHT TO PURSUE ACTUAL DAMAGES FOR ANY FAILURE BY THE COMPANY TO COMPLY WITH THE
TERMS OF THIS WARRANT. THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS
OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE HOLDER OF THIS WARRANT
AND THAT THE REMEDY AT LAW FOR ANY SUCH BREACH MAY BE INADEQUATE.  THE COMPANY
THEREFORE AGREES THAT, IN THE EVENT OF ANY SUCH BREACH OR THREATENED BREACH, THE
HOLDER OF THIS WARRANT SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE
REMEDIES, TO AN INJUNCTION RESTRAINING ANY BREACH, WITHOUT THE NECESSITY OF
SHOWING ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.

 


14.           TRANSFER.          THIS WARRANT MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED, EXCEPT AS PERMITTED BY SECTION 2(F) OF THE SECURITIES
PURCHASE AGREEMENT.

 


15.           CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS WARRANT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 


(A)           “BLOOMBERG” MEANS BLOOMBERG FINANCIAL MARKETS.

 

10

--------------------------------------------------------------------------------


 


(B)           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER
DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED
BY LAW TO REMAIN CLOSED.


 


(C)           “CLOSING BID PRICE” AND “CLOSING SALE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE LAST CLOSING BID PRICE AND LAST CLOSING TRADE
PRICE, RESPECTIVELY, FOR SUCH SECURITY ON THE PRINCIPAL MARKET, AS REPORTED BY
BLOOMBERG, OR, IF THE PRINCIPAL MARKET BEGINS TO OPERATE ON AN EXTENDED HOURS
BASIS AND DOES NOT DESIGNATE THE CLOSING BID PRICE OR THE CLOSING TRADE PRICE,
AS THE CASE MAY BE, THEN THE LAST BID PRICE OR LAST TRADE PRICE, RESPECTIVELY,
OF SUCH SECURITY PRIOR TO 4:00:00 P.M., NEW YORK TIME, AS REPORTED BY BLOOMBERG,
OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET FOR SUCH SECURITY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY ON THE PRINCIPAL SECURITIES EXCHANGE OR TRADING
MARKET WHERE SUCH SECURITY IS LISTED OR TRADED AS REPORTED BY BLOOMBERG, OR IF
THE FOREGOING DO NOT APPLY, THE LAST CLOSING BID PRICE OR LAST TRADE PRICE,
RESPECTIVELY, OF SUCH SECURITY IN THE OVER-THE-COUNTER MARKET ON THE ELECTRONIC
BULLETIN BOARD FOR SUCH SECURITY AS REPORTED BY BLOOMBERG, OR, IF NO CLOSING BID
PRICE OR LAST TRADE PRICE, RESPECTIVELY, IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG, THE AVERAGE OF THE BID PRICES, OR THE ASK PRICES, RESPECTIVELY, OF
ANY MARKET MAKERS FOR SUCH SECURITY AS REPORTED IN THE “PINK SHEETS” BY PINK
SHEETS LLC (FORMERLY THE NATIONAL QUOTATION BUREAU, INC.).  IF THE CLOSING BID
PRICE OR THE CLOSING SALE PRICE CANNOT BE CALCULATED FOR A SECURITY ON A
PARTICULAR DATE ON ANY OF THE FOREGOING BASES, THE CLOSING BID PRICE OR THE
CLOSING SALE PRICE, AS THE CASE MAY BE, OF SUCH SECURITY ON SUCH DATE SHALL BE
THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER.  IF
THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED PURSUANT TO SECTION 12.  ALL
SUCH DETERMINATIONS TO BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK
SPLIT, STOCK COMBINATION OR OTHER SIMILAR TRANSACTION DURING THE APPLICABLE
CALCULATION PERIOD.

 


(D)           “COMMON STOCK” MEANS (I) THE COMPANY’S COMMON STOCK, PAR VALUE
$0.0001 PER SHARE, AND (II) ANY CAPITAL STOCK INTO WHICH SUCH COMMON STOCK SHALL
HAVE BEEN CHANGED OR ANY CAPITAL STOCK RESULTING FROM A RECLASSIFICATION OF SUCH
COMMON STOCK.

 


(E)           “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER THAN
OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE
FOR COMMON STOCK.


 


(F)            “EXPIRATION DATE” MEANS THE DATE FIVE YEARS AFTER THE CLOSING
DATE (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR, IF SUCH DATE FALLS ON
A DAY OTHER THAN A BUSINESS DAY OR ON WHICH TRADING DOES NOT TAKE PLACE ON THE
PRINCIPAL MARKET (A “HOLIDAY”), THE NEXT DATE THAT IS NOT A HOLIDAY.


 


(G)           “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES.


 


(H)           “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION, ANY OTHER ENTITY AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.

 

11

--------------------------------------------------------------------------------


 


(I)            “PRINCIPAL MARKET” MEANS THE NASDAQ NATIONAL MARKET OR IN THE
EVENT THAT THE COMPANY IS NO LONGER LISTED WITH THE NASDAQ NATIONAL MARKET, THE
MARKET OR EXCHANGE ON WHICH THE COMMON STOCK IS THEN LISTED AND TRADED, WHICH
ONLY MAY BE EITHER THE NASDAQ SMALLCAP MARKET OR THE NEW YORK STOCK EXCHANGE,
INC.


 


(J)            “REGISTRATION RIGHTS AGREEMENT” MEANS THAT CERTAIN REGISTRATION
RIGHTS AGREEMENT BETWEEN THE COMPANY AND THE PURCHASERS.


 


(K)           “SPA SECURITIES” MEANS THE CONVERTIBLE PREFERRED STOCK OF THE
COMPANY ISSUED PURSUANT TO THE SECURITIES PURCHASE AGREEMENT.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

COMMERCE ONE, INC.

 

 

 

By:

/s/ Charles Boynton

 

Name:  Charles Boynton

 

Title:    Senior Vice President and Chief

 

Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

COMMERCE ONE, INC.

 

The undersigned holder hereby exercises the right to purchase
                               of the shares of Common Stock (“Warrant Shares”)
of Commerce One, Inc., a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”).  Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

 

1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:

 

                           a “Cash Exercise” with respect to
                            Warrant Shares; and/or

 

                           a “Cashless Exercise” with respect to
                            Warrant Shares.

 

2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                              to the Company in accordance with the terms of
the Warrant.

 

3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

4.  Representations and Warranties.  The representations and warranties
contained in Sections 2(a) – 2(g) of the Securities Purchase Agreement, dated
July 10, 2003 among the Company and the purchasers referred to therein, are true
and correct as if made by the undersigned holder as of, and with respect to, the
date hereof.

 

Date:

 

 

 

 

 

 

 

 

 

 

  Name of Registered Holder

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Equiserve to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated July 10, 2003 from the
Company and acknowledged and agreed to by Equiserve.

 

 

COMMERCE ONE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------